Citation Nr: 1506749	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to April 2000, from December 2003 to March 2005, and from January 2007 to February 2007.  She also has service in the Montana National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2011 rating decisions by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Fort Harrison, Montana, currently has jurisdiction of the file.

In a rating decision in dated in March 2014, the RO denied the claim for service connection for hypothyroidism.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from March 20, 2014, to file a notice of disagreement to initiate an appeal of the claim


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that GERD with a hiatal hernia was incurred or aggravated during active service.

2.  The probative, competent evidence does not indicate that a respiratory disability causing breathing difficulties and chronic cough is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards but, are manifestations of nonservice-connected paralyzed left vocal cord.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD with a hiatal hernia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a respiratory disability causing breathing difficulties and chronic cough are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issue of service connection for GERD is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in June 2010 and December 2011.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the statement of the case, dated in October 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in May 2009, March 2011, and July 2012.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  GERD and respiratory disorders causing breathing difficulties are not listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.

Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007); 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317 (b).  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 75669-75671 (December 18, 2006).

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a)(3).  For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 3, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.

Effective on March 1, 2002, the regulations changed the term "chronic disability" to "qualifying chronic disability," and included an expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Effect of the Veteran's Lay Testimony

The Board recognizes that the Veteran's evidence not only includes her symptoms, the onset and duration of the symptoms, and events that occurred, but also her opinions as to what is her disability and its relation to service.  The preliminary issue now addressed by the Board concerns the opinions expressed by the Veteran as to what disabilities she has and their relationship to service.  

As noted, as a lay person, the Veteran is competent to describe symptoms, which she is able to perceive through the use of her senses. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe events, her symptoms in service and thereafter.

While the Veteran is competent to describe symptoms both during service, and since service, she is not a doctor competent to diagnosis her condition in service or in the years following separation.  When the medical evidence weighs against the likelihood of a link between an in service condition and a current condition, VA will not find that there is a relationship between a current diagnosis (for example, a respiratory disorder) and service, based upon the duration of symptomatology after service as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless both the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of a respiratory disability, such as breathing difficulties, or GERD, such as heartburn, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature.  Competent medical evidence is therefore required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App. at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a respiratory disorder or diagnosis involving breathing difficulties or GERD cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  Perceived symptoms of a respiratory disability or GERD may be experienced by any lay person, but the actual medical diagnosis and the cause for such symptoms is not competent unless provided by one trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as X-rays, MRIs, and CT scans, laboratory tests, and pulmonary function tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that she has a given diagnosis and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent her statements and testimony are not admissible as evidence of the diagnosis or etiology of a respiratory disability or GERD.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of her symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of her symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of her symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering her own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Service Connection for GERD

In July 1999, at a pre-entrance screening, the Veteran reported she had no gastrointestinal problems and the physical examination was normal.  

In February 2001, the Veteran reported occasional acid reflux and dyspepsia.  

In the predeployment assessment dated in November 2003 before her tour of duty in Iraq, she stated her health was excellent and she did not have any current problems.

Starting in November 2004, the Veteran was treated for lower gastrointestinal problems diagnosed as gastroenteritis and bowel distress.  

In June 2005, 3 months after returning from Iraq, the Veteran was diagnosed and treated for GERD after complaining of burning spasms in her chest on an intermittent basis and not associated with exercise of food but she did nave left arm numbness she associated with the chest pain.  She reported that the symptoms began approximately four years earlier and she was diagnosed with GERD. 

In an examination for the National Guard in August 2005, the Veteran reported a history of emergency room visits (2001 and 2005) for a spastic esophagus and used medication with good results.  She reported symptoms of heartburn or indigestion

A July 2006 CT scan of the thorax area was normal.  

In April 2007, the Veteran sought treatment for a flare-up of GERD that included epigastric pain, chills, shortness of breath, and tingling in the arms.  She had nausea but no vomiting and she had headaches.  

In May 2009, the Veteran underwent a VA examination.  She reported the onset started in September 2001 when she went to the emergency room with chest pain, pain radiating to her left arm, dizziness, and heartburn.  After a full cardiac workup did not reveal any problems, she was diagnosed with GERD.  She had an aggravation or flare-up in July 2005 and again in 2006.  Now, the Veteran complained of constant pain, 2/10, which flares up to 7/10 about once a month lasting a few hours.  The pain is in her substernal area and across the lower border of the rib cage.  She does not have regurgitation of her food, but has gas and bloating.  She uses medicine which is helpful.  The GERD does not limit her occupationally or recreationally.  A May 2009 upper GI barium x-ray diagnosed a hiatal hernia.  The examiner noted evidence in the Veteran's service treatment records she was treated for heartburn and prescribed Prilosec.  As a result, the examiner concluded that the Veteran's current condition more likely than not began in service.   

In June 2009, the Veteran stated she switched medications for GERD due to the side effects.  

In a September 2009 statement to VA, the Veteran stated that she had GERD before she deployed to Iraq but it worsened since active duty and she now must always use medicine to alleviate it.

In October 2009, a gastrointestinal radiographic study demonstrated the Veteran had a sliding type hiatal hernia with gastroesophageal reflux.  A note that same month indicated the Veteran had an increase in reflux due to stress.

In a statement received in June 2010, the Veteran stated that her GERD disability acted up over time but while she was in Iraq, she constantly had to use over the counter medication.  She had one attack requiring a visit to the emergency room before her deployment and two months after her deployment ended when she had another attack requiring an emergency room visit.  Her symptoms have been ongoing since she left Iraq.

In a March 2011 VA examination that focused upon her respiratory disability, the examiner noted that she had onset of GERD in 2001 with worsening symptoms and daily heartburn in an on and off pattern.  The Veteran has burning pain underneath her sternum and it feels like she has swallowed a golf ball.  

In a July 2012 VA examination, the Veteran placed the onset of GERD to September 2001, which is when she started medication and had 2-3 emergency room visits. In the last 6 months, the Veteran has heartburn, tingling to the chest radiating to the back.  She has this everyday but intermittently and it is not related to meals.  She sometimes has a mild difficulty swallowing.  Most days, she wakes up with a sore throat.  She also has episodes of regurgitation but could not estimate how often.  Again, these episodes are not related to food.  She takes medication twice a day, but if she does not take the medication, her symptoms worsen and she has to go to the emergency room.  The examiner found no evidence of esophageal stricture or spasm, but stated she had dysphagia, pyrosis (heartburn), reflux, and regurgitation.  A February 2012 esophogram demonstrated mild reflux.  

The examiner concluded the GERD did not have any effect on her occupational functioning.  The examiner noted that the Veteran has been treated with medication for GERD but determined that she was not taking it as often as she said she was based upon the notations for refilling the prescription.  The examiner also concluded that it appears likely that GERD existed prior to her service but has not gone beyond its normal progression as the evidence establishes a mild level of GERD and she is doing well with little or no treatment for it.  

After careful review of the evidence, the Board has determined that the claim for service connection for GERD should be granted.  The Board notes that her status as a Persian Gulf War veteran also raises the question whether she has GERD as due to an undiagnosed illness (multisymptom illness).  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  The May 2009 VA examiner concluded that the Veteran did not have GERD due to an undiagnosed illness.  Instead, it was due to a clear and specific etiology, namely, a hiatal hernia.  The Board has determined, however, that her claim may be decided on the basis of direct service connection.

As noted earlier, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

There is no dispute that the Veteran currently suffers from GERD.  Further, as noted in May 2009, a gastrointestinal radiographic study demonstrated the Veteran had a sliding type hiatal hernia with gastroesophageal reflux.  Therefore, Shedden element (1) is satisfied.

There also seems to be no dispute that the Veteran had a GERD disability before active duty in December 2003 and deployment to Iraq in 2004.  As noted before entering service, the Veteran was first diagnosed with GERD in 2001.  Therefore, Shedden element (2) has been satisfied.

Finally, the Board finds that Shedden element (3) is satisfied.  The Veteran has stated that before service, she took OTC medication on an intermittent basis.  Starting while she was in Iraq and continuing to the present, her symptoms are constant and her need for medication has been constant since her return.  If she does not take her medication regularly, the symptoms intensify resulting in a trip to the emergency room.  The Veteran is competent and credible to report that she began experiencing increased GERD symptoms in service and has experienced the same symptoms at the same increased level of severity or greater ever.  Further, the VA examiner in May 2009 concluded her current GERD condition more likely than not began in service.  The Board recognizes that the July 2012 VAX examiner stated that the Veteran's condition was not aggravated any worse than the national progression of the disease.  The examiner, however, did not account for the post-deployment finding of a hiatal hernia.  In addition, although believing she did not take medication as often as she reported (twice a day), the examiner did not account for the evidence that the Veteran still needed to take medication on a regular basis and that she is now on prescription medication as opposed to her predeployment medication, which was over the counter medication.  

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current GERD disability is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for GERD with a hiatal hernia.

Service Connection for a Respiratory Disorder

In July 1999, at a pre-entrance screening, the Veteran reported she had no respiratory problems and the physical examination was normal.  

In February 2001, the Veteran reported wheezing but no other symptoms such as shortness of breath with daily activities, dyspnea upon exertion, or cough. 

In the predeployment assessment dated in November 2003 and before her tour of duty in Iraq, she stated her health was excellent and she did not have any current problems.

In a service dental history dated in June 2004, she reported sinus problems but not symptoms or history of emphysema, tuberculosis, asthma, or hay fever.  She reported a similar dental history in February 2005.

In an examination in August 2005, shortly after her return from Iraq and separation in from active service in March 2005, the Veteran reported that she had sinusitis and bronchitis.  She reported an inhaler had been prescribed for a bad cough.  She did not have shortness of breath or wheezing. 

An undated note stated breathing is more difficult for the Veteran due to her vocal cord problem.  She had a negative history for asthma.  

In June 2006, a VAMC note indicated the Veteran quit smoking two years earlier after smoking 2-5 cigarettes for 30 years.  At that time, she had an issue with left vocal cord paralysis that she was told was due to a viral infection.  A CT scan was normal.  The Veteran reported having concerns during her tour in Iraq but her symptoms started after surgery in January 2006 that apparently did not involve use of an endotracheal tube.  

In July 2006, a VAMC note recorded that the Veteran had a chronic cough currently but that it did not have the same severity as at the time when she returned from Iraq.  It has persisted and is related to her vocal cord paralysis.  The physician stated more likely than not the cough started in Iraq and has persisted until now.  He explained she was exposed to toxic exposure while on duty in Iraq and the air was continually filled with smoke and dust.  

A July 2006 CT scan of the thorax area was normal.  

A September 2006 VAMC note indicated her symptoms related to a paralyzed left vocal cord had resolved.  

In October 2006, it was noted the Veteran's paralyzed left vocal cord was probably due to a viral infection.  

In statements dated in December 2008, two servicemen who served with the Veteran recall that the Veteran frequently ran outdoors while in Iraq as there was no indoor training facility but she ran and worked in conditions of poor air quality with dust and dirt including dust storms.  The Veteran also submitted articles on the use of burn pits in Iraq and the toxins they produced.  
In March 2009, Dr. S. Pargot found evidence of persistent weakness of the left vocal cord and the right vocal cord crossed the midline to approximate and help with phonation.  It was his diagnosis that she had a paralyzed left vocal cord.  There was no indication acid reflux was a problem regarding the vocal cord/respiratory symptoms.  The paralyzed vocal cord resulted in the Veteran unable to reach voice pitches that she wanted and she gasped for air related to the decreased diameter of the voice box impeding air low during strenuous exercise.  At the end of the day, her voice feels strained and it is uncomfortable to talk.  He estimated she has had a 50% restoration of her voice but still had difficulty singing and gasped for air with exercise.

In a September 2009 statement to VA, the Veteran stated during active duty her vocal cord was fine.  No more than 10 months after her return from Iraq, the left vocal cord became paralyzed in January 2006.  This condition has not resolved and she has lived with the condition.  In September 2006, because she had noticed some improvement, she though the condition would go away but it has never completely resolved.  She has had therapy that has made her voice better but the therapy has not made her breathing difficulties secondary to the vocal cord paralysis any better.  Her chest is fine, but she cannot breathe because the left vocal cord paralysis blocks half the airway.  

In November 2009, the Veteran reported that her voice had pretty much returned to baseline unless she was tired and strained at the end of the day.  She also had more shortness of breath than usual.  

A March 2011 pulmonary function test was normal.

In a March 2011 VA examination, the Veteran reported her exposure to burn pits, factory fumes, and dirt while in Iraq.  She placed the onset of her symptoms in either September or October 2004 while she was deployed in Iraq.  She had non-productive coughing fits and shortness of breath greater than she used to have after exercising.  The symptoms have remained along with intermittent wheezing.  The coughing fits last about 2 minutes, occurring twice a week.  She reported after a two mile physical training run in October 2010 she had hemoptysis.  She has no limitations in walking, activities of daily living, or in her occupation.  She experiences symptoms after a quarter mile run or yard work where she has to lift and carry more than 100 yards.  The Veteran reported that she has to limit her involvement in hiking and she stopped swimming.  She use to do triathlons but stopped in 2005.  

The examiner noted a normal pulmonary function test and that she currently had clear lungs without evidence of consolidation, wheezing, labored breathe, or shortness of breath.  Based upon the examiner's review of the evidence, the Veteran had no respiratory complaints 6 months after she returned from Iraq and reported her first complaint in November 2008.  She has developed severe hoarseness and examination revealed a possible left vocal cord paralysis of unknown etiology.  The examiner stated the Veteran's respiratory problems are not due to an undiagnosed illness but due to a condition that has been diagnosed- her paralyzed left vocal cord.  Symptoms associated with the paralyzed vocal cord include her cough and dyspnea upon exercise and there is no clinical evidence of a undiagnosed illness or diagnosis of a medically unexplained chronic multisymptom illness die to or aggravated by her service in Southwest Asia.

The Veteran asserts that her current symptoms of breathing difficulties (shortness of breath) and chronic cough had their onset during active duty.  She argues that her symptoms are related to an undiagnosed illness or other qualifying chronic disability associated with service in the Persian Gulf.  Specifically, the Veteran believes her symptoms are directly related to in-service exposure to chemicals and/or environmental hazards such as the burn pits.

The service records before the Board indicate deployment to Iraq and thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes, however, that the Veteran's symptoms of breathing difficulties and chronic cough have been attributed to a known diagnosis, a paralyzed left vocal cord.  Both VA physicians (e.g., July 2006) and private physicians (Dr. Pargot) have noted the paralyzed left vocal cord and the movement of the right vocal cord to the midline to compensate have reduced the diameter of the voice box and thus reduce her ability to breathe normally.  Such a disability is not a medically unexplained chronic multisystem illness of unknown etiology.  These opinions are dispositive of the Veteran's claim as due to undiagnosed illness under 38 C.F.R. § 3.317.  The opinions are also is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  See also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate. See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C.A. § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined).

Therefore, since the Veteran's breathing difficulties and chronic cough, have been attributed to a known clinical diagnosis, a paralyzed left vocal cord, the Board finds that it is not an illnesses that the Secretary has determined warrants presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Accordingly, the Board finds that service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the record is clear that the Veteran has a paralyzed left vocal cord and given the opinion of the physicians that is the cause of her shortness of breath and chronic cough, it normally raises the issue of whether service connection is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993) (holding that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct bases).  The Board notes that the Veteran did apply for service connection for left vocal cord paralysis, which was denied in a rating decision dated in December 2006.  She then filed a claim to reopen service connection for left vocal cord paralysis based upon new and material evidence and that claim was denied in a March 2010 rating decision that also denied her claim for service connection for a respiratory disorder.   She did not perfect an appeal to the issue of service connection for a paralyzed left vocal cord and it is therefore outside the scope of the current appeal.  

Thus, the Veteran is not currently service connected for her left vocal cord paralysis disability.  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that service connection for her breathing difficulties is warranted under any theory of entitlement.  Since the preponderance of the evidence reflects that she does not have shortness of breath and a chronic cough except as due to the non-service connected paralyzed left vocal cord, her claim cannot succeed under the theories of direct or secondary service connection.  Further, as discussed above, the most competent and credible evidence of record shows that the Veteran's chronic cough and shortness of breath is attributable to a known clinical diagnosis, a paralyzed left vocal cord, the Board finds that 38 C.F.R. § 3.317 is not for application.  Therefore, the claim of service connection for a chronic breathing disability manifested by shortness of breath and a chronic cough must be denied.




ORDER

Entitlement to service connection for GERD with a hiatal hernia is granted.

Entitlement to service connection for a respiratory disorder, breathing difficulties and chronic cough due to a paralyzed left vocal cord, including as due to an undiagnosed illness, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


